BLAND, P. J.
1. The well-settled law is, that a voluntary conveyance, by a debtor of his property, the effect of which is to hinder and delay his creditors, is fraudulent as to such creditors. The conveyances of Jesse McCollum and wife to Russell Sisler, and back from Sisler to Mrs. McCollum and the two minor children, were voluntary, as is clearly shown by the un-contradicted evidence. By these conveyances and the assignment of the judgment against Ulen and Malone, Jesse McCollum stripped himself of property. The conveyances, therefore, had the effect to hinder and delay Mrs. Boughton in the collection of her judgment and were fraudulent and void as to her. Jesse Mc-Collum’s intentions may have been morally correct. But it is not the intent of the grantor that the statute of frauds regards, but the effect of the voluntary conveyance upon the claim of his creditors.
2. Mrs. Boughton’s suit against Jesse McCollum was for malicious prosecution. For the reason that the action was in tort, plaintiff claims the demand was not embraced within the meaning of the statute of frauds against voluntary conveyances until reduced to a judgment, and that Mrs. Boughton stands in the attitude of a subsequent creditor, and, therefore, it devolved upon the defendant to show that Jesse McCollum made the conveyances with the actual intent to hinder and delay his subsequent creditors. The authorities are numerous that the statute extends its protection to all classes of claims including actions ex ‘delicto as well as for a breach of contract. Bump on Fraudulent Conveyances, see. 503, and authorities cited in foot notes 3 and 4.
3. In their briefs and argument, counsel treat lots 16 and 17, block 16, original town of Dexter, as being included in the levy of the sheriff. The abstracts fail *528to show that they were levied on. If they had been, it. is clear that as to them the injunction should have been made perpetual, as they were acquired by Mrs. McCol-lum long prior to the accrual of Mrs. Houghton’s cause of action, and at a time when Mr. McCollum was not indebted to her or anyone else.
It follows that the judgment should be affirmed.
All concur.